Rothrock, J.
The original action was in equity for the foreclosure of a mortgage. The defense was that the note and mortgage were tainted with usury. The defendants failed to satisfy the district court that the- contact was usurious, and appealed to this court. The cause was tried anew in this court, and it was found that the defense of usury was established by the evidence. A computation was made of the amount due, after taking into account the usury and certain payments which had been made upon the debt. The amount for which the decree of foreclosure should be •entered was found to be five hundred and fifty-six *432dollars and nine cents, and the cause was remanded to the district court for a decree in accord with the opinion of this court. Thereupon the defendants filed, a motion to correct the computation made by this court, claiming that the payments amounted to more than the estimate made thereof by this court. It is only necessary to refer to the opinion on the former appeal to show that the present appeal can not be entertained. It is expressly found that the balance due the plaintiff was five hundred and fifty-six dollars- and nine cents, and that he was entitled to judgment and decree for that amount. See Lombard v. Gregory, 81 Iowa, 569. The district court had no jurisdiction to determine the correctness of the decision of this court. It could do no more than enter a decree in accord with the opinion of this court. The ruling of the district court on the motion is aeeirmed.